Citation Nr: 0737331	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2006 
and March 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2007; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the Board received additional evidence from the 
RO that consisted of orthopedic and audiological treatment 
records.  This evidence was not considered by the RO.  
Regulations provide that when the Board receives pertinent 
evidence not reviewed by the agency of original jurisdiction 
(AOJ) that it must remand that evidence to the AOJ unless 
that procedural right has been waived.  38 C.F.R. §§ 19.9, 
20.1304(c) (2007).  In correspondence dated in September 
2007, the veteran requested that the case be remanded for RO 
review of the newly submitted evidence.
 
Accordingly, the case is REMANDED for the following action:

The claim should be reconsidered in light 
of the additional evidence submitted.  If 
any benefit sought on appeal remains 
denied, the veteran should then be issued 
a Supplemental Statement of the Case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



